640 S.E.2d 386 (2006)
STATE of North Carolina
v.
James Jordan COBB, III.
No. 447PA05.
Supreme Court of North Carolina.
December 19, 2006.
William L. Osteen, Jr., Greensboro, for Cobb.
Robert C. Montgomery, Assistant Attorney General, R. Stuart Albright, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 30th day of August 2005 in this matter for a writ of certiorari to review the order of the Superior Court, Guilford County, the following order was entered and is hereby certified to the Superior Court of that County:
"Allowed by order of the Court in conference, this the 19th day of December 2006."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).